 1
 2
                                                                        JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   RAYMOND J. KITILYA,                       No. CV 18-02521-CAS (DFM)
12                      Plaintiff,
                                                JUDGMENT
13                 v.
14   POMONA POLICE
     DEPARTMENT,
15
16                      Defendant.
17
18         Pursuant to the Court’s Order Accepting the Report and
19   Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
20   this entire action is dismissed without prejudice for failure to prosecute.
21
22   Dated: October 17, 2018
23                                               _
                                                 CHRISTINA A. SNYDER
24
                                                 United States District Judge
25
26
27
28
